DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments dated 6/30/2021 with respect to claim(s) 1-7, 10-19 and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Arguments dated 4/20/2021 (kept herein for completeness)
Applicant's arguments (hereinafter “arguments”) filed 4/20/2021 have been fully considered but they are not persuasive. In regard to claim(s) 1, 14 and 23, the arguments submit that these claims have been amended to include “to charge a parasitic capacitance to the digit line,” the digit line previously included in the claim limitations. It is well-known, well-understood and well-documented that electrical conductors, such as digit lines, also known as bitlines, (electrical conductive lines or connectors that connect to any variety of other electrical conductive lines, or active devices -such as transistors- and passive devices -such as resistors, capacitors and inductors) include at least parasitic capacitors (capacitance) and parasitic resistors (resistance). In fact, the pertinent prior art documents this extraordinarily well. For example, US Patent No. 7106635 to Mandal (“Mandal”) teaches in at least FIG. 2 and at least Column 4, lines 63-67, Column 5, lines 1-14: “Also shown in FIG. 2 is inherent parasitic capacitance, such as parasitic capacitors 211, 215, 221, and 225, and inherent resistance, such as resistors 213, 217, 223 and 227. As with prior art memory array 100 discussed above, A pair of parasitic capacitances such as capacitors 211, 215, associated with memory cell 210, and an inherent resistance, such as resistors 213, 217, also associated with memory cell 210, are an unavoidable component of each memory cell added to bitline pair 207/209.” (emphasis added) 
	That is, not only is it well-known, well-understood and well-documented that digit lines, bitlines, or any other electrical conductors comprise at least parasitic capacitors having a capacitance for electrical charge to charge up to, and parasitic resistors having a resistance opposing electrical conductivity, but in the teachings of Mandal, parasitic inherent” problem with such digit lines, bitlines that relevant art in general strives to overcome. 
Allowable Subject Matter
Claim(s) 8-9 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 8 and 20: a method comprising: precharging, from a first time until a third time using a voltage supply, a digit line coupled with a ferroelectric memory cell, wherein the ferroelectric memory cell comprises a ferroelectric capacitor and is coupled with a word line; selecting the word line, at a second time after the first time and before the third time and based at least in part on precharging the digit line, to cause the ferroelectric capacitor to become coupled with the digit line, wherein, based at least in part on selecting the word line at the second time, an amount of charge is transferred between the ferroelectric capacitor and the voltage supply before the third time, and wherein the amount of charge is based at least in part on a displacement charge exchanged between the voltage supply and the ferroelectric memory cell before the third time and is based at least in part on a polarization of the ferroelectric capacitor before the first time; and coupling the ferroelectric memory cell with a capacitor based at least in part on selecting the word line, wherein a second amount of charge is transferred between the ferroelectric memory cell and the capacitor based at least .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11-19, 22-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. US Publication No. 20190088320 to Tandingan et al. (“Tandingan”) in view of U.S. Patent/Publication No. 7106635 to Mandal (“Mandal”), and further in view of US Publication No. 20160111138 to Izumi et al. (“Izumi”).

As to claim 1, Tandingan teaches A method (The method taught by the methodology described by at least FIGS. 1-10 and relevant text thereof; and furthermore, the method is inherently taught by the apparatus in at least FIGS. 1-10 and relevant text thereof), comprising:  precharging, from a first time until a third time using a voltage supply, a digit line coupled with a ferroelectric memory cell (At least FIGS. 1-3 teach such digit line BL coupled to ferroelectric memory cell 104 precharged from a first time t0 until a third time t1 using a voltage supply VSS (ground)), wherein the ferroelectric memory cell comprises a ferroelectric capacitor and is coupled with a word line (As found in at least FIG. 1, ferroelectric memory cell 104 comprises ferroelectric capacitor Cf and is coupled to word line WL1); and selecting the word line, at a second time after the first time and before the third time and based at least in part on precharging the digit line, to cause the ferroelectric capacitor to become coupled with the digit line (As found in at least 
While Tandingan may not expressly teach charge a parasitic capacitance to the digit line,
It is well-known, well-understood and well-documented that electrical conductors, such as digit lines, also known as bitlines, (electrical conductive lines or connectors that connect to any variety of other electrical conductive lines, or active devices -such as transistors- and passive devices -such as resistors, capacitors and inductors) include at least parasitic capacitors (capacitance) and parasitic resistors (resistance). 
In fact, the pertinent prior art documents this extraordinarily well. For example, US Patent No. 7106635 to Mandal (“Mandal”) teaches in at least FIG. 2 and at least Column 4, lines 63-67, Column 5, lines 1-14: “Also shown in FIG. 2 is inherent parasitic capacitance, such as parasitic capacitors 211, 215, 221, and 225, and inherent resistance, such as resistors 213, 217, 223 and 227. As with prior art memory array 100 discussed above, A pair of parasitic capacitances such as capacitors 211, 215, associated with memory cell 210, and an inherent resistance, such as resistors 213, 217, also associated with memory cell 210, are an unavoidable component of each memory cell added to bitline pair 207/209.” (emphasis added) 
Furthermore, Claim 1 dated 6/30/2021 has been amended to newly include, underlined: A method, comprising: precharging, from a first time until a increase a charge in a parasitic capacitance of the digit line and to increase a voltage of the digit line.
The teachings of Mandal, as found in at least Column 2, lines 14-17, include: “Of course, as the speed of system clocks increases, this problem becomes even more pronounced as there is even less time between operations for a bitline to discharge from a pre-charged value.” (emphasis added) This clearly leads to conclude that the bitline pre-charge operation includes the use of a positive high voltage value for the bitline to discharge from. Additionally, At least FIGS. 1-2 teach such bitline pre-charge circuitry 105/205. 
Moreover, the teachings of Izumi include: precharging, from a first time until a third time using a voltage supply, a digit line to increase a charge in a parasitic capacitance of the digit line and to increase a voltage of the digit line (As found in at least FIG. 4, there is taught bitlines BL1, XBL1, BL2 and XBL2 and bitline parasitic capacitance Cp2 coupled to all of these bitlines; additionally, at least [0091] teaches the how parasitic capacitance are part of bitlines; while at least [0093] teaches charging parasitic capacitance Cp2 during a pre-charge operation; and at least FIG. 8 and [0106] teach that such pre-charge operation increases the voltage of the bitline (digit line) from a first time to a third time using a voltage supply VDD). 
For the sake of completeness, it is evident in at least FIG. 8(a) in Izumi that pre-charging operations may rely on high voltage values such as VDD; alternatively, bitlines (digit lines) could be pre-charged to a voltage value that is midway between VDD and GND as found in FIG. 8(b); the reasons offered are 
Tandingan and Mandal and Izumi are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory devices comprising digit lines, bitlines to which memory cells are coupled to.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Tandingan as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Mandal and Izumi also as set forth in this Office action and as found in the reference.  The suggestion/motivation would have been obvious to one of ordinary skill in the art and a found in the teachings of Mandal: also shown in FIG. 2 is inherent parasitic capacitance, such as parasitic capacitors 211, 215, 221, and 225, and inherent resistance, such as resistors 213, 217, 223 and 227. As with prior art memory array 100 discussed above, A pair of parasitic capacitances such as capacitors 211, 215, associated with memory cell 210, and an inherent resistance, such as resistors 213, 217, also associated with memory cell 210, are an unavoidable component of each memory cell added to bitline pair 207/209.” (emphasis added) Moreover, as found in the teachings of Izumi in at least [0091-0092] digit line (bitline) pre-charging operations can prevent memory data corruption; and whether this pre-charge is high, low or midway between high and low may be a matter of design efficiency, design choice and/or design requirements (see at least FIG. 8 and relevant text).
 Further, as found in Mandal, parasitic capacitance and parasitic resistance associated with and coupled to digit lines, bitlines are an “inherent” problem with such digit lines, bitlines that relevant art in general strives to overcome; less parasitic capacitance, less electrical charge lost, faster electrical conductivity in accordance with fundamental laws of electrical fields: i=C*(dV/dT); i=current, C=capacitance, V=voltage, T=time; where dT (charge time)= C* (dV/i); therefore, as C in the limit becomes zero (0), dT (charge time) in the limit also becomes zero; that is less capacitance, less time, thus, faster electrical communications. 
Therefore, it would have been obvious to combine Tandingan with Mandal and Izumi to make the above modification.
As to claim 2, Tandingan teaches wherein: the digit line, the word line, and the ferroelectric capacitor are coupled with a transistor; and selecting the word line comprises applying a voltage to the word line at the second time to cause a voltage of the word line to equal a threshold voltage of the transistor at or before the third time (As found in at least FIG. 1, BL, WL1 and 104 coupled with transistor 106; and as found in at least FIG. 3, WL1 is applied and selected a 
As to claim 3, see rejection to at least claim(s) 1-2.
As to claim 4, Tandingan teaches wherein, based at least in part on selecting the 2word line at the second time, the ferroelectric capacitor begins charge sharing with a 3capacitor at the third time (As found in at least FIGS. 1-3, ferroelectric capacitor 104 connected to digit line BL when voltage on WL1 is sufficiently high to enable transistor 106 to conduct; it is inherent in the art regarding charge-sharing that the charge in capacitors is charge shared once capacitors are electrically connected. The digit line BL includes, inherently, parasitic capacitance; and therefore, the charge in the ferroelectric capacitor and whatever charge there may be in the digit line parasitic capacitor and within the sense amplifier 216, undergo charge-sharing the moment the ferroelectric capacitor and the digit line are electrically connected).
As to claim 5, Tandingan teaches wherein, based at least in part on selecting the word line at the second time, an amount of charge is transferred between the ferroelectric capacitor and the voltage supply before the third time (As found in at least FIG. 1-3, when WL1 is selected, it enables transistor 106 and in turn enables charge transfer between 104 and voltage supply since 112 is also enabled).
As to claim 6, see rejection to at least claim(s) 4-5.
As to claim 7, see rejection to at least claim(s) 4-6.
claim 11, Tandingan teaches wherein precharging the digit line from the 2first time until the third time comprises:  3coupling the digit line with the voltage supply at the first time; and 4decoupling the digit line from the voltage supply at the third time (As found in at least FIG. 1-3, digit line BL coupled with voltage supply from t0 until t1, and decoupled thereafter).
As to claim 12, Tandingan teaches determining a duration between the first time and the second time based at 3least in part on a configurable parameter (As found in at least FIG. 1-3, duration between first time to and second time (refer to rejection to claim 1 for details) is based on parameter of configuring when enabling WL1 to be biased with electrical voltage charge sufficient to reach a final upper level and overcome inherent R-C line components).
As to claim13, Tandingan teaches wherein a duration between the first time and second time is based at least in part on a distance between the word line and the voltage Attorney Docket No. P418 (88231.1241)Micron Ref. No. 2019-0632.00/US 51 3supply, a distance between the word line and a sense component, or a distance between the 4word line and a word line driver (It is inherent that at least digit lines and word lines have inherent parasitic capacitance; the longer the lines are the more the inherent parasitic capacitance; at least FIG. 3 teaches, for example in the case of word line WL1, that it achieves its final high voltage only after having overcome a period of time that is inherent parasitic-capacitance-driven, illustrated as a voltage ramp; therefore, the longer the ramp is a result of the longer the word line from the word line driver).
As to claim 14, see rejection to at least claim(s) 1-2 and 11.
claim 15, Tandingan teaches a memory controller configured to select the word line at the second time; and a driver configured to be coupled with the word line based at least in part on the word line being selected and to cause a voltage of the word line to cross a threshold voltage of the selector component at or before the third time (As found in at least FIG. 2: controller and driver 210-212 to select word line WL1 at second time, while implicitly providing sufficient voltage bias to cross transistor 106 threshold voltage for it to be sufficiently conductive).
As to claim 16, Nishimura teaches wherein the selector component is 2configured to begin conducting at or before the third time based at least in part on the word 3line being selected at the second time (As found in at least FIGS. 1-3 selector transistor 106 begins to conduct before third time t1 based on WL1 selected at second time).
As to claim 17, see rejection to at least claim(s) 4.
As to claim 18, see rejection to at least claim(s) 13.
As to claim 19, see rejection to at least claim(s) 4-5.
As to claim 22, Tandingan teaches wherein the ferroelectric memory cell is 2coupled with a plate that is common to a plurality of ferroelectric memory cells (As found in at least FIGS. 1-3, 104 connected to plate (Plateline) common to a plurality of ferroelectric memory cells as found in at least FIG. 2)
As to claim 23, see rejection to at least claim(s) 1, 14-15
As to claim 25, Nishimura teaches wherein the memory controller is further 2configured to cause the apparatus to:  3determine that a voltage of the digit .

Claim(s) 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20190088320 to Tandingan et al. (“Tandingan”), ”) in view of U.S. Patent/Publication No. 7106635 to Mandal (“Mandal”), further in view of U.S. Publication No. 20190164579 to Glazewski et al. (“Glazewski”).  
As to claim 10, while Tandingan as modified teaches determining a logic state stored by the ferroelectric memory cell at the third time (As found in at least [0037]).
Tandingan as modified may not expressly teach based at least 3in part an amount of charge transferred between the ferroelectric capacitor and a capacitor, 4wherein the capacitor begins charge sharing with the ferroelectric capacitor.
However, in complement and relevantly, Glazewski teaches based at least 3in part an amount of charge transferred between the ferroelectric capacitor and a capacitor, 4wherein the capacitor begins charge sharing with the ferroelectric capacitor (At least FIG. 1 teaches ferroelectric capacitor 100 coupled to digit line BL and selection transistor 102; note inherent digit line parasitic capacitance 104; also see [0003]; moreover, at least FIG. 4A teaches sense amplifier 400 coupled to digit line LBL and memory cell array; while at least FIG. 5 teaches 400 comprising at least capacitor C1 coupled to LBL; wherein charge transfer and 
Tandingan as modified and Glazewski are analogous art because they are from the same field of endeavor regarding ferroelectric cells and sense amplifiers to determine logic states in such cells.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Tandingan as modified as set forth in this Office Action and as found in the reference with the relevant and complementary teachings of Glazewski also as set forth in this Office Action and as found in the reference.  The suggestion/motivation would have been obvious to one of ordinary skill before the effective filing date of the present application and as found in at least [0025] in Glazewski: sense amplifier 400 may include compensation circuitry that includes capacitors that compensate for either static or dynamic offset voltage in the sense amplifier.  
Therefore, it would have been obvious to combine Tandingan with Glazewski to make the above modification.
As to claim 24, see rejection to at least claim(s) 4-5 and 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Relevant teachings on fundamental concepts on electrical charge, particularly relevant to capacitance electrical charge: https://web.stanford.edu/class/archive/engr/engr40m.1178/slides_sp17/lecture02.pdf
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827